OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the amendments to the claims constitute subject matter which has not been previously considered by the Examiner and therefore requires additional consideration and search which cannot be conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment
The Amendment filed 09 August 2021 has not
All of the objections and rejections previously set forth in the Final Office Action filed 08 June 2021 (hereinafter “Final Office Action”) are maintained by the Examiner. As such, claims 1, 2, and 4-21 remain pending; claims 10-20 have been withdrawn; claims 1, 2, 4-7, 9, and 21 are rejected, and claim 8 is objected to.

Response to Arguments
Applicant’s arguments, see Remarks filed 09 August 2021, pages 7-11, have been fully considered by the Examiner but are not found persuasive.
Applicant’s arguments, page 7, with respect to the objections to the claims set forth in the Final Office Action, have been considered but are moot as the proposed amendments to the claims addressing the objections have not been entered. However, to facilitate compact prosecution, it is noted the proposed amendments to the claims which address the objections would be sufficient to overcome the objections.
Next, the Examiner notes that there are no previous 35 U.S.C. 112(f) claim interpretations set forth in the Final Office Action, in contrast to Applicant’s assertion on pages 8 and 9 of the Remarks. There is no recitation of “means for” or “step for” in claim 1. Rather, the Claim Interpretation set forth in the Final Office Action to which Applicant is referring, functions to clarify the position regarding the product-by-process limitation in claim 1, and is not associated with any 35 U.S.C. 112(f) interpretation. 
On page 8 of the Remarks, Applicant asserts that the limitation in claim 1 of “an ultraviolet curing paint” does not constitute a product-by-process limitation as indicated by the Examiner in para. 9-12 of the Final Office Action, as the claims are clearly directed to a product. However, it is noted that the limitation in claim 1 recites “a second and formed using an ultraviolet curing paint including a silane coupling agent” (emphasis added). It is the Examiner’s position that the aforesaid constitutes a product-by-process limitation for the reasoning set forth in the aforecited para. 9-12 (of which is not repeated herein for the sake of brevity). To facilitate prosecution, if claim 1 read, for example: “a second layer provided to cover the first layer, said second layer including a urethane oligomer and silane coupling agent”, it would not be considered a product-by-process limitation, as the layer would be defined by the components included in the composition of the layer, rather than the use of a paint which is UV-cured and contains a silane coupling agent (i.e., the process of applying and UV curing the paint). 
In addition, Applicant also asserts that the UV-curing recited in claim 1 imparts distinctive structural characteristics to the paint, of which (presumably) have not been accounted for by the Examiner in the grounds of rejection, citing to MPEP 2113(I). However, Applicant has failed to identify any of the aforesaid characteristics beyond the sentence which asserts their presence. In other words, the distinctive structural characteristics which Applicant is asserting are associated with curing the paint via exposure to ultraviolet radiation are not identified. Given that the claim requires the paint to include a silane coupling agent, the broadest reasonable interpretation of the phrase in view the product-by-process guidance presented in MPEP 2113 is such that the second layer would be expected to include a silane coupling agent or compound formed from a reaction with the coupling agent (i.e., reaction product of silane coupling agent and oligomer/polymer species, bonded to surface), of which is how claim 1 has previously been interpreted for examination on the merits.
For at least the foregoing reasons, Applicant’s arguments have not been found persuasive.
Applicant’s arguments, see Remarks pages 9-11, with respect to the rejection of the claims under 35 U.S.C. 103 over Hajek in view of Hackbarth not teaching or suggesting the “passivated chromium” layer as set forth in the proposed amendments to claim 1, have been considered by the Examiner but are moot as the proposed amendments which introduce the limitation have not been entered. 

/MCR/Examiner, Art Unit 1782                

/LEE E SANDERSON/Primary Examiner, Art Unit 1782